EXHIBIT 10.1


EPAM SYSTEMS, INC.
2012 LONG-TERM INCENTIVE PLAN
FORM OF CHIEF EXECUTIVE OFFICER
RESTRICTED STOCK UNIT AWARD AGREEMENT
1. Grant of RSUs.  EPAM Systems, Inc., a Delaware corporation (the “Company”),
hereby grants to «Grantee» (the “Participant”), on «Date» (the “Grant Date”),
«Number of Shares underlying award» restricted share units (the “RSUs”), subject
to the terms, definitions and provisions of the EPAM Systems, Inc. 2012
Long-Term Incentive Plan (the “Plan”) adopted by the Company, which is
incorporated in this Agreement by reference, and the terms and conditions of
this Agreement. Each RSU shall represent the right to receive one Share upon the
vesting of such RSU in accordance with this Agreement. Unless otherwise defined
in this Agreement, the terms used in this Agreement shall have the meanings
defined in the Plan.
2. Vesting Schedule and Distribution. Subject to Section 5, the RSUs shall vest
and become non-forfeitable one-fourth on each of the first, second, third and
fourth anniversaries of the Grant Date. Subject to the provisions of this
Agreement, upon the vesting of any of the RSUs, the Company shall distribute to
the Participant, on or within 30 days after the date of such vesting, one Share
for each such RSU; provided that (x) any required regulatory filings, including,
without limitation, any filings that may be required pursuant to the
Hart-Scott-Rodino Act in connection with the vesting and settlement of the RSUs,
have been timely filed and any required waiting period under the
Hart-Scott-Rodino Act has expired or been terminated or (y) the vesting and
settlement of the RSUs do not require any such regulatory filings.
3.  Voting Rights.  The Participant shall have no voting rights with respect to
the RSUs unless and until the Participant becomes the record owner of the Shares
underlying the RSUs.
4.  Dividend Equivalents.  The Participant shall not be eligible to receive
dividend equivalents with respect to the RSUs unless and until the Participant
becomes the record owner of the Shares underlying the RSUs.
5. Termination of Service.  Following the Participant’s Termination of Service,
the RSUs  shall vest and settle or be forfeited as set forth in this Section 5.
(a) Death or Disability.  In the event of the Participant’s Termination of
Service at any time due to the Participant’s death or Disability, any unvested
RSUs shall be forfeited as of the date of such termination without any payment
to the Participant.
(b) For Cause.  In the event of the Participant’s Termination of Service for
Cause (as defined below), any unvested RSUs shall be forfeited as of the date of
such termination without any payment to the Participant.
“Cause” means the Company’s good faith determination of the Participant’s:
(i) willful material breach, or habitual neglect of, the Participant’s duties or
obligations in connection with the Participant’s employment or service;
(ii) having engaged in willful misconduct, gross negligence or a breach of
fiduciary duty, or his or her willful material breach of his or her duties to
the Company or under his or her Employment Agreement, if applicable, or of any
of the Company policies;
(iii) having been convicted of, or having entered a plea bargain or settlement
admitting guilt for, (x) a felony or (y) any other criminal offense involving
moral turpitude, fraud or, in the course of the performance of the Participant’s
service to the Company, material dishonesty;
(iv) unlawful use or possession of illegal drugs on the Company’s premises or
while  performing the Participant’s duties and responsibilities to the Company;
or
(v) the commission of an act of fraud, embezzlement or material
misappropriation, in each case, against the Company or any Affiliate;
provided that, in the case of clauses (i) and (ii) above, the Company shall
provide the Participant with written notice specifying the circumstances alleged
to constitute Cause, and, if possible, the Participant shall have 30 days
following receipt of such notice to cure such circumstances.
(c) For Any Other Reason.  In the event of the Participant’s Termination of
Service at any time under circumstances not described in Sections 5(a) or 5(b),
any unvested RSUs shall be forfeited as of the date of such termination without
any payment to the Participant.
6. Non-Transferability Until Distribution. The RSUs shall not be assigned, sold,
transferred or otherwise be subject to alienation by the Participant. Upon the
distribution of Shares underlying RSUs in accordance with Section 2, such Shares
shall be fully assignable, saleable and transferable by the Participant. Any
assignment, sale, transfer or other alienation with respect to the Shares
issuable upon the vesting of the RSUs shall be in accordance with applicable
securities laws.
7. Miscellaneous Provisions.


(a)                        Notices.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:
 
if to the Company, to:
 
EPAM Systems, Inc.
41 University Drive
Newtown, Pennsylvania 18940
Attention: General Counsel
Facsimile: 267-759-8989
 
if to the Participant, to the address that the Participant most recently
provided to the Company, or to such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the other parties
hereto.
(b)            Effect of Agreement.  The Participant acknowledges receipt of a
copy of the Plan and represents that he or she is familiar with the terms and
provisions thereof (and has had an opportunity to consult counsel regarding the
terms of the RSUs), and hereby accepts the RSUs and agrees to be bound by its
contractual terms as set forth herein and in the Plan. The Participant
acknowledges and agrees that the grant of the RSUs constitutes additional
consideration to the Participant for the Participant’s continued and future
compliance with any restrictive covenants in favor of the Company by which the
Participant is otherwise bound. The Participant hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Committee
regarding any questions relating to the RSUs. In the event of a conflict between
the terms and provisions of the Plan and the terms and provisions of this
Agreement, the Plan terms and provisions shall prevail. The Agreement, including
the Plan, constitutes the entire agreement between the Participant and the
Company on the subject matter hereof and supersedes all proposals, written or
oral, and all other communications between the parties relating to such subject
matter.
(c)            Amendment; Waiver.  No amendment or modification of any provision
of this Agreement shall be effective unless signed in writing by or on behalf of
the Company and the Participant, except that the Company may amend or modify
this Agreement without the Participant’s consent in accordance with the
provisions of the Plan or as otherwise set forth in this Agreement. No waiver of
any breach or condition of this Agreement shall be deemed to be a waiver of any
other or subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.
(d)            Successors and Assigns; No Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Agreement, expressed or implied, is intended
to confer on any Person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
(e)            Severability.  If any provision of this Agreement shall be
declared by any court or arbitrator of competent jurisdiction to be invalid,
illegal or incapable of being enforced in whole or in part, the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable.
(f)            Dispute Resolution.  If any dispute arising out of or relating to
this Agreement or the Plan, or the breach thereof, cannot be settled through
negotiation, the parties agree first to try in good faith to settle such dispute
by mediation. If the parties fail to settle such dispute within 30 days after
the commencement of such mediation, such dispute shall be settled by arbitration
conducted in the state of Pennsylvania and judgment on the arbitral award
rendered may be entered in any court having jurisdiction thereof.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
 
 
EPAM SYSTEMS, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
Participant






